DETAILED ACTION
Claims 1-7, 9-13, 15-21, and 23-27 are presented for examination, wherein claims 1, 7, 9-13, 15, 21, and 23-27 are currently amended. Claims 8, 14, 22, and 28 are cancelled.
Divisional of 17/532739, filed also on November 22, 2021, indicated as allowable on May 18, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9-13, 15-21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al (US 2018/0198114) in view of Sawa et al (US 2013/0316229).
Regarding newly amended independent claim 1, Bonhomme teaches an anode for use in a nonaqueous lithium-ion secondary battery (e.g. ¶¶ 0002, 11-12, 19, 64-68, and 81), reading on the previously amended limitation “battery anode,” said electrode comprising:
(1)	 a current collector, wherein active material layers are applied to both sides of said current collector, such that a first film with an electrochemically active material is applied to a first side of said current collector and a second film with an electrochemically active material is applied to a second side of said current collector (e.g. ¶¶ 0004, 06-07, 10-16, 18-24, 65-68, 124, and 126-127), wherein the examiner takes notice that it is understood in the battery art that a current collector has two surfaces located opposite from one another and separated by the thickness of said current collector for application of at least one active material layer, so that the disclosure of the art is understood to read on the previously amended limitation “a current collector comprising a current collector top side and a current collector bottom side separated from the current collector top side by a thickness of the current collector;” and,
(2)	said first film applied to said first side of said current collector is understood to have a first surface that is closer to said current collector first side and a second surface that is further from said current collector first side, said film first and second sides separated by the thickness of said film, reading on the previously amended limitation “an active material layer comprising an active material layer top side and an active material layer bottom side on the current collector top side” and previously added limitation “the active material layer top side is separated from the active material layer bottom side by a thickness of the active material layer,”
 alternatively, said second film applied to said second side of said current collector is understood to have a second surface that is closer to said current collector second side and a first surface that is further from said current collector second side, said film first and second sides separated by the thickness of said film, reading on said previously amended limitation and previously added limitation,
wherein said films severably include silicon active material plus a pyrolyzed carbon phase that holds said film together (e.g. ¶¶ 0004, 06-07, 13-14, 18-24, and 65-74), wherein said silicon active material in said film may comprise more than about 50% by weight (e.g. ¶0075), reading on “the active material layer comprises … at least 50% silicon,” MPEP § 2144.05(I).

Bonhomme teaches said films severably include silicon active material plus a pyrolyzed carbon phase that holds said film together, wherein said silicon active material in said film may comprise more than about 50% by weight (e.g. supra), but does not expressly teach said pyrolyzed carbon in said films is “pyrolytic carbon” in the previously amended limitation “the active material layer comprises pyrolytic carbon and at least 50% silicon.”
However, Bonhomme teaches a substantially identical composition treated by a substantially identical heat treatment process (e.g. polyimide or phenolic resins, heated to e.g. 900-1350°C in an inert atmosphere, see e.g. ¶¶ 0069-72, compared with instant specification, at e.g. ¶¶ 0036-37, 59-60, and 66, wherein polyimide and phenolic resins may serve as the pyrolytic carbon source under heat at 1000-1300°C under an inert atmosphere), see also e.g. MPEP § 2112.01.

Bonhomme teaches said film may have a thickness of about 15 to about 45 microns (e.g. ¶0106) and teaches said collector may be a sheet or foil composed of a metal such as copper or aluminum (e.g. ¶¶ 0065, 109, 116, 135-137, and 145-150), but does not expressly teach said current collector having a thickness such that the ratio of the current collector thickness to that of one of said film reads on the newly amended limitation “a first ratio of a thickness of the current collector to a thickness of the active material layer is over 0.5.”
However, Sawa teaches a nonaqueous lithium-ion secondary battery (e.g. ¶¶ 0015-16), where the negative electrode active material may be silicon and/or carbonaceous material plus the collector may be composed of e.g. copper or aluminum (e.g. ¶¶ 0308-312, 361-364, and 415-418).
Further, Sawa teaches the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10, since if the ratio is larger, the collector may heat up and if the ratio is lower, then the proportion of collector volume with respect to that of the negative electrode active material increases, thereby reducing the capacity of the battery (e.g. ¶¶ 0419-421).
As a result, it would have been obvious to optimize the thickness ratio of the Bonhomme collector and one of said active material film to within the range of 1-10, since Sawa teaches such a range optimizes properties such as heat and battery capacity, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I).
In the alternative, it would have been obvious to optimize the ratio of the collector thickness and active material film of Bonhomme to within the claimed range since Sawa teaches the thickness ratio is result-effective on battery properties, such as heat and capacity.

Regarding the newly added limitation “a second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 0.25; and wherein the porosity-adjusted active material layer thickness is determined per T x (1 – P / 100), where T is the thickness of the active material layer and P is the porosity percentage of the active material layer,” Bonhomme teaches said film may have a thickness of about 15 to about 45 microns and said film may have a porosity of about 1% to about 70% or about 5% to about 40% by volume porosity (e.g. ¶¶ 0100 and 182); plus, the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10, as provided supra, so the porosity-adjusted thickness of said film may be e.g. about 9 to about 27 microns (at 40% porosity) or e.g. about 14.25 to about 42.75 microns (at 5% porosity); plus, the thickness of the current collector may be e.g. 15 to 45 micron (at 1:1 current collector to active material ratio) or e.g. 150 to 450 micron (at 10:1 current collector to active material ratio).
As a result, the ratio of the thickness of said current collector, as provided supra, to the thickness of said porosity-adjusted thickness of said film, as provided supra, establishes a prima facie case of obviousness of the claimed range in the newly added limitation.
Regarding claims 2-6, Bonhomme as modified teaches the electrode of claim 1, wherein Bonhomme teaches said film may have a porosity of about 1% to about 70% or about 5% to about 40% by volume porosity (e.g. ¶¶ 0100 and 182), severably establishing a prima facie case of obviousness of the claimed ranges, reading on “a porosity of the active material layer is below 70%” (claim 2); a porosity of the active material layer is below 60%” (claim 3); “a porosity of the active material layer is below 50%” (claim 4); “a porosity of the active material layer is below 40%” (claim 5); and, “a porosity of the active material layer is below 30%” (claim 6), see also e.g. MPEP § 2144.05(I).
Regarding newly amended claim 7, Bonhomme as modified teaches the electrode of claim 1, wherein the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10 (e.g. supra), establishing a prima facie case of obviousness of the claimed range, reading on the newly amended limitation “the first ratio of the thickness of the current collector to the thickness of the active material layer is over 0.66,” see also e.g. MPEP § 2144.05(I).
In the alternative, it would have been obvious to optimize the ratio of the collector thickness and active material film of Bonhomme to within the claimed range since Sawa teaches the thickness ratio is result-effective on battery properties, such as heat and capacity.
Regarding newly amended claims 9-13, Bonhomme as modified teaches the electrode of claim 1, wherein Bonhomme teaches said film may have a thickness of about 15 to about 45 microns and said film may have a porosity of about 1% to about 70% or about 5% to about 40% by volume porosity (e.g. supra), plus the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10 (e.g. supra), severably establishing a prima facie case of obviousness of the claimed ranges, reading on the newly amended limitations “the second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 0.33” (claim 9); “the second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 0.5” (claim 10); “the second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 0.6” (claim 11); “the second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 1” (claim 12); and, “the second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 1.3” (claim 13), see also e.g. MPEP § 2144.05(I).

Regarding claims 15-21 and 23-27, Bonhomme and Sawa are applied as provided supra, with the following modifications.
Still regarding newly amended independent claim 15, Bonhomme teaches said lithium secondary battery (e.g. supra), reading on “battery cell,” said battery comprising:
(1)	a cathode (e.g. ¶¶ 0063-65 and 68), reading on “a cathode;”
(2)	a separator (e.g. ¶¶ 0008-09 and 64), reading on “a separator;”
(3)	an electrolyte (e.g. ¶¶ 0011, 17, and 119), reading on “an electrolyte;” and,
(4)	the electrode as provided regarding claim 1, supra.
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.
First, regarding the 35 U.S.C. § 103 rejection of claims 1-7 and 9-13, the applicants allege the following.
Each of claims 1-7 and 9-13 recites, among other things, “a current collector[; and] an active material layer ... wherein a ratio of the thickness of the current collector to the thickness of the active material layer is over 0.5; wherein a second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the active material layer is over 0.25; and wherein the porosity-adjusted active material layer thickness is determined per T x (1 – P / 100), where T is the thickness of the active material layer and P is the porosity percentage of the active material layer.” The Applicant respectfully submits that the proposed combination does not render obvious the above-noted aspects of claims 1-7 and 9-13.

On page 5, the Non-Final Office Action acknowledges that Bonhomme does not disclose a ratio of a thickness of the current collector to a thickness of the active material layer is over 0.5. However, the Non-Final Office Action contends:

Sawa teaches the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10, since if the ratio is larger, the collector may heat up and if the ratio is lower, then the proportion of collector volume with respect to that of the negative electrode active material increases, thereby reducing the capacity of the battery (e.g. ¶¶ 0419-421). 

In light of such teachings of Sawa, the Non-Final Office Action contends it would have been obvious to optimize the thickness ratio of the Bonhomme collector and the active material film to within the range of 1-10, since Sawa teaches such a range optimizes properties such as heat and battery capacity. The Applicant disagrees. 

The Applicant notes Sawa ¶ 420 discloses a ratio of the active material layer to the collector. Claim 1, however, recites a ratio of the current collector to the thickness of the active material is over 0.5. Converting such aspects of claim 1 to an active material to collector ratio of Sawa corresponds to claim 1 reciting a ratio less than 2. While a ratio less than 2 overlaps the noted range of Sawa, the Applicant notes that such recited range of claim 1 overlaps a very small portion of the above-noted range. Furthermore, the above-noted range is merely one of many disclosed by Sawa. In particular, Sawa ¶ 420 discloses the ratio “is preferably 150 or less, more preferably 20 or less, and particularly preferably 10 or less, and preferably 0.1 or more, more preferably 0.4 or more and particularly preferably 1 or more.” Thus, Sawa’s broadest range is 0.1-150 and narrowest range is the 1-10 cited above. The ratio of less than 2 as set forth in claim 1 overlaps a small portion of the 1-10 range and an even smaller portion of the 0.1-150 range.

On page 6 in regard to then pending claims 8-13, the Non-Final Office Action contends that Bonhomme discloses that the active material film may have a thickness of about 15 to about 45 microns and a porosity of about 1% to about 70% or about 5% to about 40% by volume. The Non-Final Office Action further contends that Bonhomme discloses, in light of the 1-10 ratio of Sawa, ranges that overlap the claimed second ratio of the thickness of the current collector to a porosity-adjusted active material layer thickness of the material layer and therefore establishes a prima facie case of obviousness per MPEP § 2144.05(1). The Applicant disagrees. 

As noted at MPEP 2145.05, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Per that above, Sawa discloses notably broader ratios of current collector to active material than claim 1. Similarly, Bonhomme discloses broad ranges of porosity e.g. 1-70% and 5-40% without any tie to a ratio involving the active material and current collector thickness. As noted at MPEP 2144.08, “The fact that a claimed species or subgenus is encompassed by a prior art genus is not sufficient by itself to establish a prima facie case of obviousness.”

The Applicant respectfully submits that the broad ranges of Sawa and Bonhomme are not sufficient by themselves to establish a prima facie case of obviousness of the much narrow ranges of the present claims and especially fail to establish a prima facie case of the obviousness to combine in a manner that arrives at the second ratio of claims 1-7 and 9-13, which is based on a porosity-adjusted thickness of the active material layer. Neither Bonhomme nor Sawa explicitly teach a specific ratio, target ratio, etc. between a thickness of a current collector and a porosity-adjusted thickness of an active material layer. Moreover, neither Bonhomme nor Sawa teach, suggest, or otherwise render obvious that a certain ratio or a range of ratios between a thickness of a current collector and a porosity-adjusted thickness of active material layer may be desirable and/or may provide certain performance or other benefits. Thus, based solely on the teachings of Bonhomme and Sawa, one skilled in the art has no reason to optimize a ratio between a thickness of a current collector and a porosity-adjusted thickness of an active material layer and/or adjust the thickness of the current collector and/or the active material layer based on the porosity of the active material layer so as to arrive at a ratio of a thickness of the current collector to a porosity-adjusted thickness of the active material layer that is over 0.25 as claimed. 

In short, Sawa discloses broad ranges for ratios of an active layer thickness to a current collector thickness and Bonhomme discloses broad ranges for the porosity of the active material layer. However, there is nothing in Bonhomme and/or Sawa to suggest adjusting a thickness ratio between the current collector and the active material layer based on the porosity of the active layer. Claims 1-7 and 9-13, however, recite a very specific interrelation between the thickness of the current collector, the thickness of the active material layer, and the porosity of the active material layer. Such interrelation is not taught, suggested, or otherwise rendered obvious by Bonhomme and/or Sawa. Moreover, one skilled in the art has no reason to combine Bonhomme and/or Sawa in a manner that results a battery anode have the very specific claimed relationship between the thickness of the current collector, the thickness of the active material, and the porosity-adjusted thickness of the active material layer. 

 (Remarks, at 8:3-12:1.)
In response, the examiner respectfully notes that the argument is not commensurate with the scope of the art’s disclosure.
Here, the examiner respectfully notes that the ranges applied in the prior and instant Office actions are expressly taught.
Further, as noted in the prior and instant Office actions, Bonhomme teaches said film may have a thickness of about 15 to about 45 microns and said film may have a porosity of about 1% to about 70% or about 5% to about 40% by volume porosity; plus, Sawa teaches the thickness ratio of the negative electrode between the collector and negative electrode active material layer is preferably in the range of e.g. 1-10, since if the ratio is larger, the collector may heat up and if the ratio is lower, then the proportion of collector volume with respect to that of the negative electrode active material increases, thereby reducing the capacity of the battery.
Finally, the examiner respectfully notes that the breadth of the disclosure does not rise to the level of genus-species.

In the event the applicants are alleging unexpected results, the examiner respectfully notes the argument must be made with specificity as to what properties have unexpected results.
Further, argument of counsel is insufficient to overcome a prima facie showing of obviousness. Since a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments or evidence to rebut the prima facie case. See e.g., In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented by way of an affidavit or declaration under 37 CFR 1.132. However, arguments of counsel cannot take the place of factually supported objective evidence. See e.g., In re Huang, 100 F.3d 135, 139-40 (Fed. Cir. 1996). See also MPEP § 2145.
The showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d). Absent such showing, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” MPEP § 2144.05.
Furthermore, the unexpected property or result must actually be unexpected and of statistical and practical significance. MPEP § 716.02(a).
Unexpected results for a claimed range, as compared with the range disclosed in the prior art, must be shown by a demonstration of “a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.” See MPEP § 716.02.
After considering all of the evidence of record, the examiner respectfully maintains the prima facie case of obviousness.
Second, regarding the 35 U.S.C. § 103 rejection of claims 15-21 and 23-27, the applicants allege the following.
The Non-Final Office Action rejected claims 15-21 and 23-27 based on a similar rationale used to reject claims 1-7 and 9-13. As such, the reasons presented above with regard to claims 1-7 and 9-13 are generally applicable to claims 15-21 and 23-27. For at least such reasons, withdrawal of the present rejection is earnestly solicited. 

(Remarks, at 12:2.)
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723